EXHIBIT 10.2

Exhibit 7.2(d)(iv)

Form of Nonsolicitation Agreement

          This Nonsolicitation Agreement (this “Agreement”) is made as of [
_________________ ], 2006, by and between Enterprise Financial Services Corp, a
Delaware corporation (“Buyer”), and [ __________________ ] (the “Director”).

RECITALS

          A.          Director is a member of the Board of Directors of
NorthStar Bancshares, Inc., a Missouri corporation (“NorthStar”) and/or
NorthStar Bank, N.A., a national banking association and wholly-owned subsidiary
of NorthStar (“NorthStar Bank”).

          B.          Buyer is a party to that certain Agreement and Plan of
Merger dated [______________], 2006 (the “Merger Agreement”) made by NorthStar,
NorthStar Bank, Leland M. Walker, as Seller Representative, Buyer and Igloo
Acquisition, Inc. (together with the Buyer and their respective subsidiaries and
other affiliates, the “Enterprise Entities”). Capitalized terms used in this
Agreement without definition shall have the respective meanings given to them in
the Merger Agreement.

          C.          Pursuant to the Merger Agreement, Buyer shall effectuate
the merger described in the Agreement and the Plan of Merger.

          D.          Section 7.2(d)(iv) of the Merger Agreement requires that
nonsolicitation agreements be executed and delivered by the Director at or prior
to the Effective Time.

AGREEMENT

          The parties, intending to be legally bound, hereby agree as follows:

1.       NONSOLICITATION

          As an inducement for Buyer to enter into the Merger Agreement and as
additional consideration for the considerations to be paid to the Sellers under
the Merger Agreement, Director agrees that:

 

(a)      For a period of two years after the Closing:

 

 

 

          (i)          Director agrees not to, directly or indirectly, (A)
induce or attempt to induce any person who is an employee of any of the
Enterprise Entities to leave such employment, (B) in any way interfere with the
relationship between any of the Enterprise Entities and any such employee, (C)
employ or otherwise engage as an employee, independent contractor or otherwise
any such employee of the Enterprise Entities, or (D) induce or attempt to induce
any customer, supplier, licensee or other Person to cease doing business with
the Enterprise Entities, or in any way interfere with the relationship between
any such customer, supplier, licensee or other business entity and the
Enterprise Entities; and




 

          (ii)          Director agrees that [he/she] will not, directly or
indirectly, solicit the business of any Person known to such Director to be a
customer of the Enterprise Entities, whether or not such Director had personal
contact with such Person, with respect to products or services which compete in
whole or in part with the business operated by the Enterprise Entities;

 

 

 

          (b)          In the event of a breach by Director of any covenant set
forth in Subsection 1(a) of this Agreement, the term of such covenant will be
extended by the period of the duration of such breach; and

 

 

 

          (c)          Director will not, at any time during or after the
two-year period, disparage the Enterprise Entities, the business conducted by
the Enterprise Entities or any shareholder, director, officer, employee or agent
of any Enterprise Entity.

2.       REMEDIES

          If Director breaches the covenants set forth in Section 1 of this
Agreement, Buyer will be entitled to the following remedies:

 

(a)          Damages from Director;

 

 

 

(b)          To the extent Director is a Seller under the Merger Agreement, to
offset against any and all amounts owing to Director under the Merger Agreement
or Escrow Agreement any and all amounts that Buyer claims as Damages under
Subsection 2(a) of this Agreement; and

 

 

 

(c)          In addition to its right to damages and any other rights it may
have, to obtain injunctive or other equitable relief to restrain any breach or
threatened breach or otherwise to specifically enforce the provisions of Section
1 of this Agreement, it being agreed that money damages alone would be
inadequate to compensate the Buyer and would be an inadequate remedy for such
breach.

The rights and remedies of the parties to this Agreement are cumulative and not
alternative.

3.       SUCCESSORS AND ASSIGNS

          This Agreement will be binding upon Buyer and Director and will inure
to the benefit of Buyer and its affiliates, successors and assigns.

2




4.      WAIVER

          The rights and remedies of the parties to this Agreement are
cumulative and not alternative.  Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement will operate as
a waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement can be discharged, in whole or in part, by a
waiver or renunciation of the claim or right except in writing; (b) no waiver
that may be given by a party will be applicable except in the specific instance
for which it is given; and (c) no notice to or demand on one party will be
deemed to be a waiver of any obligation of such party, or of the right of the
party giving such notice or demand to require the other party, to take further
action without notice or demand as provided in this Agreement.

5.       GOVERNING LAW

          This Agreement will be governed by the laws of the State of Missouri
without regard to conflicts of laws principles.

6.       JURISDICTION; SERVICE OF PROCESS

          Any action or proceeding seeking to enforce any provision of, or based
upon any right arising out of, this Agreement may be brought against any of the
parties in the courts of the State of Missouri County of Jackson or, if it has
or can acquire jurisdiction, in the United States District Court for the Western
District of Missouri, and each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.

7.       SEVERABILITY

          Whenever possible, each provision and term of this Agreement will be
interpreted in a manner to be effective and valid, but if any provision or term
of this Agreement is held to be prohibited or invalid, then such provision or
term will be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement.  If
any of the covenants set forth in Section 1 of this Agreement are held to be
unreasonable, arbitrary or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against Seller and Shareholders to the greatest extent permissible.

8.       COUNTERPARTS

          This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.

3




9.       SECTION HEADINGS, CONSTRUCTION

          The headings of sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation.  All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement unless otherwise specified.  All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

10.     NOTICES

          All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by facsimile
(with written confirmation of receipt), provided that a copy is also promptly
mailed by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

 

Director:

 

 

 

____________________________

 

 

 

____________________________

 

 

 

____________________________

 

 

 

Facsimile No.:________________

 

 

 

with a copy to:

 

 

 

____________________________

 

 

 

____________________________

 

 

 

____________________________

 

 

 

Attention:____________________

 

 

 

Facsimile No.:________________

 

 

 

Buyer:

 

 

 

Enterprise Bank & Trust

 

150 North Meramec Avenue, Suite 300

 

St. Louis, Missouri 63105-3753

 

Attention: Peter F. Benoist

 

Facsimile No.: 314-812-4045

4




 

with a copy to:

 

 

 

Mary Anne O’Connell

 

Husch & Eppenberger, LLC

 

190 Carondelet Plaza, Suite 600

 

St. Louis, Missouri 63105-3441

 

Facsimile No.:  314-480-150

11.     Entire Agreement.

          This Agreement [, the Employment Agreement] and the Merger Agreement
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all prior written and oral agreements and
understandings between the parties with respect to the subject matter of this
Agreement.  This Agreement may not be amended except by a written agreement
executed by the party to be charged with the amendment.

[Remainder of page blank]

5




          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first above written.

BUYER:

 

DIRECTOR:

 

 

 

 

Enterprise Financial Services Corp

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 [Name]

Name:

________________________________________________________________

 

 

 

 

 

 

Title:

________________________________________________________________

 

 

6